NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted July 17, 2008*
                                     Decided July 18, 2008   

                                            Before

                                JOEL M. FLAUM, Circuit Judge 

                                DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge 

No. 08‐1560

JUDY MAY GRAMMER,                                    Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Southern District of 
                                                     Indiana, Indianapolis Division.
       v.
                                                     No. 1:06‐cv‐1856‐LJM‐WTL
AETNA LIFE INSURANCE CO.,**
    Defendant‐Appellee.                              Larry J. McKinney,
                                                     Judge.



                                          O R D E R


       *
         After examining the briefs and the record we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
       **
         Grammer sued the wrong entity, Aetna U.S. Healthcare, Inc. That entity has never
answered the complaint or appeared in this case in any way. Rather, Aetna Life Insurance
Company answered the complaint and has asserted that it is the proper defendant. See FED R.
APP. P. 43(b).
No. 08‐1560                                                                              Page 2


        Judy Grammer is a former employee of The Boeing Company who became disabled
by mental illness in January 1997.  She was a participant in Boeing’s long‐term disability
benefits plan and life insurance plan (both insured and administered by Aetna), and she
began to receive disability benefits in 1998.  In August 2000, however, Aetna notified
Grammer that its records showed that she had not received treatment for her condition over
the preceding seven months.  It requested that she submit any evidence of treatment. 
Grammer did not respond in time, and in October 2000 Aetna terminated her benefits after
determining that she was no longer disabled.  Grammar appealed the decision, this time
submitting some documents that Aetna found unpersuasive, but in April 2001 Aetna denied
the appeal.  Aetna also terminated her life insurance benefits at the same time as her
disability benefits, as was dictated by the life insurance plan.  

        Grammer waited until December 2006 to sue Aetna.  She alleged that it wrongfully
terminated her life insurance and disability benefits.  The district court dismissed her claims
after Aetna moved for judgment on the pleadings under Federal Rule of Civil Procedure
12(c).  The court determined that her claim on her disability benefits was barred because she
sued beyond the three‐year limitations period in the plan.  It determined that her claim on
her life insurance benefits was equally without merit because they ceased pursuant to the
terms of the life insurance plan itself.  Grammer also alleged that in June 2000 Aetna
wrongfully transferred her file between its offices, but the district court quickly identified
that there is no claim under ERISA for an administrator’s internal transfer of its files. 
Grammer appeals.

        We review a dismissal under Rule 12(c) de novo, examining whether Grammer’s
factual allegations make relief plausible and not merely speculative.  See Pisciotta v. Old Nat’l
Bancorp, 499 F.3d 629, 633 (7th Cir. 2007).  Disability benefit and life insurance plans are
generally covered by ERISA, see Williams v. Aetna Life Ins. Co., 509 F.3d 317, 321 (7th Cir.
2007); Int’l Union of United Auto., Aerospace, and Agric. Implement Workers of Am. v. Rockford
Powertrain, Inc., 350 F.3d 698, 702 (7th Cir. 2003), and Grammer does not mount any
challenge to the application of ERISA here except for one inadequate phrase, “I believe this
case to be ‘non ERISA.’” See Anderson v. Hardiman, 241 F.3d 544, 545 (7th Cir. 2001). 
Additionally Grammer did not challenge the application of ERISA in the district court.  See
REI Transp., Inc. v. C.H. Robinson Worldwide, Inc., 519 F.3d 693, 697 n.2 (7th Cir. 2008).

        Although Grammer’s brief is very scant, she renews her contentions that Aetna
wrongfully terminated her disability benefits.  The district court was correct that her claim
regarding her disability benefits is untimely.  Employee welfare plans can impose a time
limitation on suits so long as the time period is reasonable.  See Doe v. Blue Cross & Blue
Shield United of Wis., 112 F.3d 869, 874‐75 (7th Cir. 1997).  In this case the plan imposed a
No. 08‐1560                                                                               Page 3
three‐year limit on suits, beginning to run on the date by which an employee was required
to submit proof of his or her loss, either in the first instance or as part of an ongoing claim. 
Three years’ time is only slightly shorter than the 39‐month period that we have already
recognized as reasonable, see id. at 874‐75, and in this case the clock did not begin to tick
until after Grammer’s opportunity to provide evidence of disability.  Aetna requested proof
of loss from Grammer in August 2000, the absolute limit for her reply under the plan was
August 2001, and three years from then was August 2004.  Aetna terminated her benefits in
October 2000 and gave a final decision on her appeal in April 2001.  By any measure, her
2006 suit is beyond the limits imposed by the policy.  The district court therefore correctly
dismissed this claim.

        Equally unavailing is Grammer’s renewed argument that Aetna wrongfully
terminated her life insurance benefits.  ERISA does not require employers to provide certain
benefits but rather requires that employers fulfill the promises they make.  See Cent.
Laborers’ Pension Fund v. Heinz, 541 U.S. 739, 743 (2004).  One of ERISA’s primary purposes
is to ensure the integrity of written plans, and thus we must confine Grammer’s benefits to
the terms of the plan as written.  See Admin. Comm. of the Wal‐Mart Stores, Inc. Assocs. Health
and Welfare Plan v. Varco, 338 F.3d 680, 691‐92 (7th Cir. 2003); Mid Atl. Med. Servs., LLC v.
Sereboff, 407 F.3d 212, 220 (4th Cir. 2005).  Here, under the terms of the plan, Grammer’s life
insurance benefits were to terminate when her long‐term disability benefits terminated, and
that is exactly what happened.  Cf. Neuma, Inc. v. AMP, Inc., 259 F.3d 864, 872‐77 (7th Cir.
2001) (finding that plan administrator properly terminated life insurance benefits
simultaneously with other benefits pursuant to terms of plan).  Thus the district court was
correct to dismiss this claim as well.

         Finally, Grammer argues for the first time on appeal that Aetna acted in bad faith.  It
is difficult to determine from her brief if she means to allege tortious behavior distinct from
her claims that Aetna was contractually bound to provide benefits to her.  But if she does,
that argument was never raised below and cannot be raised for the first time on appeal.  See
REI Transport, Inc., 519 F.3d at 697 n.2.

                                                                                    AFFIRMED.